              Case 2:20-cv-01135-RSL Document 41 Filed 08/16/21 Page 1 of 4



 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE
 7
      OLASEBIKAN N. AKINMULERO,
 8
                                                                Cause No. C20-1135RSL
                             Plaintiff,
 9
                  v.                                            ORDER
10
      DEPARTMENT OF HOMELAND
11
      SECURITY, et al.,

12
                             Defendanst.

13
            This matter comes before the Court on defendants’ “Motion and [Proposed] Order
14
     Regarding Briefing Schedule” (Dkt. # 36) and plaintiff’s “Motion for ‘Oral Argument
15

16   Requested’” (Dkt. # 37). Having reviewed the memoranda submitted by the parties, the Court

17   finds as follows:
18          On August 6, 2020, plaintiff’s application to proceed in forma pauperis was granted and
19
     his complaint was accepted for filing. The Court declined to issue summons, instead requiring
20
     plaintiff to file an amended complaint specifying the relief requested and identifying the acts of
21
     which each defendant is accused. Plaintiff timely filed an amended complaint, alleging that the
22

23   Department of Homeland Security (and possibly the United States Citizenship and Immigration

24   Service) had acted arbitrarily and/or in violation of the law when it requested that plaintiff file a
25   form I-212 seeking permission to reapply for admission to the United States. Plaintiff also
26
     alleged that he had previously been granted certain forms of relief by the District Court of
27

28   ORDER - 1
              Case 2:20-cv-01135-RSL Document 41 Filed 08/16/21 Page 2 of 4



 1   Arizona and that the decision effectively bars defendants from requiring a form I-212. Summons
 2   was issued.
 3
            The Court has not reviewed or ruled on the merits of plaintiff’s claims. Allowing
 4
     summons to issue meant only that the claims would not be dismissed sua sponte and that
 5

 6   defendants would be notified of the claims and required to defend against them. To that end, the

 7   Court issued an order requiring the parties to make initial disclosures and provide a joint status
 8   report. Instead, defendants filed a motion for a briefing schedule, asserting that plaintiff’s claims
 9
     are brought pursuant to the Administrative Procedures Act and can be decided through cross-
10
     motions for summary judgment. Defendants filed the administrative record related to plaintiff’s
11
     application for adjustment of status in March 2021.
12

13          Plaintiff opposes the request to proceed directly to summary judgment. He points out that,

14   in addition to an APA claim, he alleges that defendants’ actions are barred by the doctrines of res
15   judicata and/or collateral estoppel, based on the earlier District Court of Arizona ruling in his
16
     favor. Defendants failed to file a reply and have not shown that plaintiff’s claims are based
17
     solely on the administrative record.
18
            Plaintiff also filed a motion requesting oral argument in which he seeks an evidentiary
19

20   hearing on his claims. That request is premature. There are no motions or other requests for

21   relief pending that would necessitate oral argument or an evidentiary hearing at this point.
22   Plaintiff’s amended complaint presents allegations of wrongdoing, it does not prove them.
23
     Plaintiff must investigate his allegations and prove his claims by a preponderance of the
24
     evidence through a written motion or at trial.
25

26

27   //

28   ORDER - 2
             Case 2:20-cv-01135-RSL Document 41 Filed 08/16/21 Page 3 of 4



 1         For all of the foregoing reasons, defendants’ motion for a briefing schedule and plaintiff’s
 2   motion for oral argument are DENIED. The Clerk of Court is directed to issue a case
 3
     management order with a trial date of March 7, 2022.
 4

 5         Dated this 16th day of August, 2021.
 6

 7                                            Robert S. Lasnik
                                              United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER - 3
Case 2:20-cv-01135-RSL Document 41 Filed 08/16/21 Page 4 of 4
